Title: To James Madison from Fulwar Skipwith, 24 July 1808
From: Skipwith, Fulwar
To: Madison, James



Sir
Paris July 24 1808

I have the honor to enclose herewith Extracts taken by me at the Council of Prizes of the motives of condemnation in eleven cases of American vessels captured and brought to trial under theDecrees of his Majesty the Emperor & King.  Three others the America, Ja’s. Adams & the Mercury have also been condemned: the motives expressed in the Judgments of these, I have not yet obtained, but I shall be able to forward them by the next opportunity.  I have the honor to remain with high respect, Sir, Your Mo. Ob. Servt.

Fulwar Skipwith

